Hon. George H. Sheppard         Opinion No. O-1934
Comptroller of Public           Bet Traveling expenses of Deputy
 Accounts                       State Superintendent of Public
Austin, Texas                   Instruction
Dear Sir:
           We have your letter   of March 18, 1940, wherein you
ask the opinion of this department upon the question whether
or not certain Items of traveling     expenses incurred for cer-
tain purposes by Mr. Murdock Deputy.State Superintendent       of
Public Instruction,   constitu{e  legal and valid charges against
the appropriation   provided for the traveling    expenses of the
State Department. of Rducation.    These items are as follows:
DATE         PLRPOSE
             To speak for P.T.A. program
2-i:         Attending Delta Kappa~Gammaand B&P Women's
             Club Program
2-1          Chamber of Commerce,Banquet
       2     Direct music for Chamber of Commerce Banquet'
g22          To sing for Rotary Banquet
             Sang for First Methodist Church
          In determining the validity  of these expenditures,
as-proper charges against the item provided for traveling     ex-
penses for the Department of Education, two questions arise:
            1.   Is the purpose of the trip the accomplishment
of State's business;      that is, is the purpose of the trip the
transaction    of busine'ss of the State committed for discharge
to the Department of Education by the laws of this state, and
is the Department of Education vested with the power and au-,:
thority   to transact such business in the mode adopted'
          2. Is the trip      for   the purpose   of attending   "any
type of convention"?
              Article 2658, Revised Statutes,  1925 provides as
follows,     with reference  to the duties of the State Superin-
tendent     of Public Instruction:
Hon. George H. Sheppard,     Page 2   (O-1934)


           *IHe shall inform himself concerning the educa-
     tional progress of the different      parts of this state
     and of other states.      Insofar as he may be able, he
     shall visit   different   sections of this state and
     address teachers’ institutes       associations
     normals and other educational      gatherings,  jr%?%
     teachers and arouse educational      sentiment; and the
     Legislature   shall make adequate appropriation     for
     necessary traveling     expenses, or those of his repre-
     sentative,   when in the service of the State.”
           We construe the first   portion of the second sentence
of such Article    as permitting the State Superintendent of
Public Instruction,    or his authorized representative   to visit
different  sections   of the State and address teaohersz insti-
tutes, associations     summer normals and other educational
gatherings of a similar nature to those previouelyenumerated,
for the purpose of instructing    teachers and arousing eduoa-
tional sentiment.
            This Article furnishes authority for ‘Incurring travel-
ing expenses for the purposes enumerated therein.          By neoessary
Implication    there is granted no authority to the State Superin-
tendent of bublic Instruction      or his representative    to travel
at the expense of the State for the purpose of addressing gath-
erlngs other than educational gatherings of a character          similar
to t,eachers’ institutes,    associations,    and supIIpernormals.
There is likewise granted no authority to travel at the expense
of the State for the purpose of providing entertainment to pri-
vate or educational    gatherings,    by singing to or leading the
singing of such gatherings.       This can hardly be classed as “ad-
dressing” the gathering for the purpose of “instructing          teach-
ers apd arousing educat lonal sentiment .w
             The first    item which you uestion Is that incurred on
February 1st      “to speak for Parent i!eachers Association      prog-
ram. It We think that this may be termed an “educational          gather-
ing” of a ~character similar to those specifically          enumerated in
the Article of the statutes quoted above. We think it may rea-
sonably be assumed that the ’speaking” by the Deputy State Su-
perintendent was for the purpose of l’instruoting         teachers and
arousing educational        sentiment .tt. We are of the opinion,  like-
wise, that this gathering is not a “conventiont’ within the mean-
ing of the rider prohibiting         travellng  expenses being incurred
to attend a convention within or without the State            appearingThE
the rider to Senate Bill 427, Acts of the 46th Legislature.
organization    is not private in character,       but governmental, an
adjunct to the educational         system of the State, as much so as a
county teachers!      institute.
Hon. George H. Sheppar&, pag~e 3       (O-1934)


            The items, to wit, attending Chamber of Commerce
banquet, directing    music for Chamber of Commerce banquet,
singing for Rotary banquet and singing for First Methodist
Church, do not constitute    legal charges against the appro-
priation  for traveling   expenses of the Department of Rduca-
tion, for the reasons indicated     above.   We do not think the
Chamber of Commerce banquets, the Rotary banquet, and the
meeting of the congregation     of the First Methodist Church
may properly bs termed.,Ueducational     gatherings” within the
meaning of the statute above quoted.       Likewise, we are of the
opinion that directing    the music for the Chamber of Commerce
banquet and singing for the Rotary banquet and for the First
Methodist Church do not constitute     tladdressingv a gathering
“for the purpose of instructing .teachers and arousing educa-
tional sentiment .I’
            There remains the item for ‘“attending  District   Delta
Kappa Gammaand B. & P. Women’s Club program.”       We understand
the Delta Kappa Gammato be a national private organization
of women teachers,    the purpose of which, among others,    are the
advancement of welfare and standards of the teaching profes-
sion.    We think that a meeting of such organization    may prop-
erly be termed an “educational     gathering” within the meaning
of the statute,   and that the State Superintendent or his rep-
resentative   would be authorized to attend such for the purpose
of addressing the assemblage , instructing,   the teachers and
arousing educational    sentiment.   This power would not be af-
fected,   inour  opinion,  by the circumstance that the meeting
of the Delta Kappa Gammawas held jointly      with the Business
and Professional   Women’s Club.
           However, the district      meeting of the Delta Kappa
Gammais definitely     a %onvention” within any reasonable inter-
pretation we have been able to place upon the rider to Senate
Bill 427, Acts 46th Legislature,       prohibiting     payment of travel-
ing expenses of State employees to “any type of convention.1J
The meeting is that of a private organization           of individuals
assembled together for common purposes.          Anomalous though the
situation   may se em, therefore,   it must be held that the appro-
priation  for traveling   expenses made to the State Department of
Rducation is not available      for the payment of the expenses in-
curred, in traveling    to the meeting of the Delta Kappa Gamma.
In the absence of the “convention”       rider,    these expenses, in
our opinion, might be legally      paid; but we are not at liberty
to disregard the “conventionl’ rider and thereby substitute            our
judgment for that of the Legislature        on what is reasonable in
the premises.
Hon. George H. Sheppard, page 4    (o-1934)


           Trusting that the foregoing   satisfactorily    answers
your inquiry, we are
                             Yours very truly
                              ATTORNEY
                                     GENERAL
                                           OFTEXAS
                             By /s/ R. W. Fairchild
                             R. W. Fairchild,  Assistant

APPROVED  APB 6, 1940
/s/ Gerald C. Mann
ATTORNEY  GENERAL OFTEXAS
APPROVED:OPINION COMMITTEE
BY:     BWB, CHAIRMAN
BVFzpbp:wb